DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: PUSCH TRANSMISSION USING ONE SYMBOL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8-10 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites “the processor determines the number of consecutive symbols of the uplink shared channel to be 1” in lines 4-5. It is unclear what is being considered as “consecutive symbols” where there is only 1 symbol. If it were only 1 symbol, it can’t be consecutive. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 10 recites “the processor determines the number of consecutive symbols for the uplink shared channel to be 1” in lines 1-2. It is unclear what is being considered as “consecutive symbols” 
Claim 13 recites “the processor determines the number of consecutive symbols for the uplink shared channel to be 1” in lines 1-2. It is unclear what is being considered as “consecutive symbols” where there is only 1 symbol. If it were only 1 symbol, it can’t be consecutive. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 14 recites “the processor determines the number of consecutive symbols for the uplink shared channel to be 1” in lines 1-2. It is unclear what is being considered as “consecutive symbols” where there is only 1 symbol. If it were only 1 symbol, it can’t be consecutive. For the purpose of examination, examiner will interpret the claim as best understood.
Claim 9 is also rejected since it is depended on the rejected claim 8 set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-9 and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2019/0029046 A1, hereinafter “Li”).

Regarding claims 7 and 11, Li discloses a terminal [see Fig. 14-16, 18, para. 133-134, 159; a terminal] comprising: 
a receiver [see Fig. 2, 18; the terminal comprises a receiver] that receives information regarding resource allocation type of an uplink shared channel [see Fig. 2, step S202, para. 73; receives an indication message regarding a candidate start symbol location or candidate start and end symbol locations of a PUSCH transmission subframe]; and 
a processor [see Fig. 14, para. 134; first determination module 142] that controls at least one of a start symbol and a number of consecutive symbols of the uplink shared channel based on the information regarding resource allocation type of the uplink shared channel [see Fig. 2, step S204, para. 74; a start symbol location or start and end symbol locations, selected by the terminal according to the indication message, of the PUSCH transmission subframe are determined]. 

Regarding claim 8, Li discloses wherein out of a first allocation type in which the start symbol of the uplink shared channel is fixed and a second allocation type in which the start symbol of the uplink shared channel is variable [see para. 77; the start symbol location of the PUSCH transmission subframe is fixed (includes one of symbols {0} or {1}) and the start symbol location of the PUSCH transmission subframe is variable (includes one of symbols {0, 7}, {1, 7}, {2, 7} or {0, 3, 7, 10})], the processor [see Fig. 14, para. 134; first determination module 142], if the information is set to the second allocation type [see para. 77; the start symbol location of the PUSCH transmission subframe is variable (includes one of symbols {0, 7}, {1, 7}, {2, 7} or {0, 3, 7, 10})], the processor [see Fig. 14, para. 134; first determination module 142] determines the number of consecutive symbols of the uplink shared channel to be 1 [see Fig. 2, step S204, para. 74, 77; determines the start and end symbol locations of the PUSCH transmission subframe; also see Fig. 12; in the top 8 subcarriers, the number of consecutive symbols of the PUSCH is 1].

Regarding claim 9, Li discloses wherein if the information is set to the second allocation type [see para. 77; the start symbol location of the PUSCH transmission subframe includes one of symbols {0, 7}, {1, 7}, {2, 7} or {0, 3, 7, 10}], the processor [see Fig. 14, para. 134; first determination module 142] controls transmission of the uplink shared channel that uses 1 symbol, and a demodulation reference signal [see Fig. 12, the upper 8 subcarriers; controls transmission of the PUSCH that uses 1 symbol, and a DMRS; also see para. 140]

Regarding claim 12, Li discloses a base station [see Fig. 17, 19, para. 154-155, 160; a base station] comprising: 
a transmitter [see Fig. 17, para. 155; sending module 172] that transmits information regarding resource allocation type of an uplink shared channel to a terminal [see Fig. 2, step S202, para. 73; transmits an indication message to a terminal, the indication message configured to indicate a candidate start symbol location or candidate start and end symbol locations of a PUSCH transmission subframe of a terminal on an unlicensed carrier, or a transmission subframe]; and 
a receiver [see Fig. 17, para. 155; receiving module 176] that receives, from the terminal, the uplink shared channel based on the information regarding resource allocation type of the uplink shared channel [see Fig. 2, step S206, para. 75; that receives, from the terminal, UL data according to the start symbol location or start and end symbol locations, selected by the terminal, of the PUSCH transmission subframe], 
wherein in the terminal, at least one of a start symbol and a number of consecutive symbols of the uplink shared channel is controlled based on the information regarding resource allocation type of the uplink shared channel [see Fig. 2, step S204, para. 74; a start symbol location or start and end symbol locations, selected by the terminal according to the indication message, of the PUSCH transmission subframe are determined]. 

Allowable Subject Matter
Claims 10 and 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hwang et al. (US 2020/0351837 A1) – see Fig. 16, para. 196, discloses performing precoding with or without performing transform precoding.
3GPP TSG RAN WG1 Meeting #88bis; R1-1705846 “Discussion on UL multiple starting and ending position for LAA” WILUS Inc.; Spokane, USA; April 3-7, 2017 (2 pages), discloses when an additional option of UL partial subframe with different lengths are considered, the starting and ending positions of the UL partial subframe are set to include one SC-FDMA symbol (see Section 2).
Qualcomm Incorporated; "UL Channel Design for Shortened TTI"; 3GPP TSG RAN WG1#85, R1-164459; Nanjing, China; May 23-27, 2016 (8 pages), discloses determining the number of consecutive symbols of the uplink shared channel to be 1 (see Section 2.2.1. Fig. 2-4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469